ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Mains, 2012 IL App (2d) 110262




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    SCOTT E. MAINS, Defendant-Appellee.



District & No.             Second District
                           Docket No. 2-11-0262


Filed                      May 11, 2012
Rehearing denied           May 31, 2012
Held                       The trial court erred in quashing defendant’s arrest for aggravated driving
(Note: This syllabus       while his license was revoked, since his arrest was justified under the
constitutes no part of     community caretaking exception to the warrant requirement where
the opinion of the court   defendant was driving a malfunctioning vehicle, his flashers were on, he
but has been prepared      was traveling slowly before he pulled into a private driveway, parked and
by the Reporter of         then began examining the engine, and the arresting officer stopped to
Decisions for the          check on defendant and inquire as to whether he needed assistance, and
convenience of the         the mere fact that the officer asked defendant for identifying information
reader.)
                           did not warrant a conclusion that he was conducting a criminal
                           investigation.


Decision Under             Appeal from the Circuit Court of Boone County, No. 10-CF-265; the
Review                     Hon. John H. Young, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Michelle J. Courier, State’s Attorney, of Belvidere (Lawrence M. Bauer
Appeal                     and Jay Paul Hoffmann, both of State’s Attorneys Appellate Prosecutor’s
                           Office, of counsel), for the People.

                           Thomas A. Lilien and Josette Skelnik, both of State Appellate Defender’s
                           Office, of Elgin, for appellee.


Panel                      JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
                           Presiding Justice Jorgensen and Justice McLaren concurred in the
                           judgment and opinion.



                                             OPINION

¶1          Defendant, Scott E. Mains, was charged with aggravated driving while his license was
        revoked (625 ILCS 5/6-303(d-2.5) (West 2010)). Defendant successfully moved to quash his
        arrest. The State appeals. For the reasons that follow, we reverse and remand.

¶2                                         BACKGROUND
¶3           At the hearing on the motion to quash, Officer Jonathan Kaplan of the Belvidere police
        department gave the following testimony. On the afternoon of May 2, 2010, he was driving
        south on Appleton Road. Appleton Road was a four-lane road, with two lanes heading in
        each direction, and the speed limit on the road was 35 miles per hour. The weather was clear,
        and there was moderate traffic. As he was driving, Kaplan noticed a sport-utility vehicle
        traveling north at a very slow rate of speed with its hazard lights flashing. Kaplan estimated
        that the vehicle was traveling at approximately 20 or 25 miles per hour. There were no
        hazards on the road, nor did Kaplan observe any other reason for the vehicle to be traveling
        with its hazard lights flashing. Kaplan performed a U-turn to follow the vehicle. After he did
        so, the vehicle pulled into a private driveway. As Kaplan pulled into the driveway behind the
        vehicle, defendant got out of the vehicle and proceeded to the front of the vehicle, opened
        the hood, and began inspecting the engine. Kaplan parked his car and activated his
        emergency lights.
¶4           When Kaplan approached defendant, he asked for defendant’s name and date of birth.
        Defendant gave him the information, and Kaplan ran the information while Detective Woody
        spoke with defendant. Anytime Kaplan conducted a traffic stop or assisted a motorist, he
        would make sure that the driver had a valid driver’s license and no outstanding warrants.
        Kaplan learned that defendant did not have any outstanding warrants but that his driver’s
        license was revoked. Kaplan returned to defendant and placed him under arrest for driving
        while his license was revoked.


                                                 -2-
¶5         After placing defendant in the back of his squad car, Kaplan advised the female
       passenger of defendant’s vehicle that defendant was under arrest and that the vehicle would
       have to be removed from the driveway. The woman did not request any assistance, but
       instead told Kaplan that she would try to drive the vehicle home.
¶6         Although Kaplan was unable to confirm it, defendant told Kaplan that there was
       something wrong with one of the belts in the vehicle’s engine. Kaplan did not see any
       apparent defects with the vehicle. Kaplan issued defendant a citation for driving while his
       license was revoked and one for driving with his hazard lights flashing.
¶7         Dawn Brewer, defendant’s long-time girlfriend, testified as follows. On the afternoon of
       May 2, 2010, she, defendant, and their daughter went to Brewer’s mother’s house. As they
       were on their way home, Brewer was driving when their vehicle started “chugging.” Brewer
       pulled into a church parking lot, where defendant looked under the hood. Brewer drove the
       vehicle around the parking lot in hopes that it would drive better, but it did not, so after
       defendant looked under the hood again, she asked him to drive the rest of the way home. She
       knew that defendant’s license was revoked but asked him to drive anyway because she was
       scared to do so herself. While on Appleton Road, they drove slowly and with the hazard
       lights flashing. Aside from the fact that the vehicle was “chugging” and “not wanting to
       move,” there were no indications that the vehicle was experiencing mechanical problems.
       They had traveled approximately one block from the church parking lot when they pulled
       into a driveway because the vehicle was still performing poorly. While they were parked in
       the driveway, a police car pulled in behind them with lights flashing.
¶8         The officers got out of their vehicle and proceeded to the front of Brewer’s vehicle,
       where defendant was working under the hood. Although she could not hear what was being
       said, Brewer observed defendant and the officers conversing. The officers then placed
       defendant in handcuffs, and defendant told Brewer to get out of the vehicle because he was
       being arrested. Brewer asked the officers if, before he was taken to jail, defendant could
       replace the air filter that had been removed, but the officers said no. She then asked if one
       of them would replace the filter, and again they said no. She did not ask for, nor was she
       offered, a tow. The officers also did not ask how she was going to get home or what she was
       going to do. After waiting approximately 30 minutes for her son to come help her, Brewer
       was able to get the vehicle started and drive herself home.
¶9         The State argued that Kaplan’s stop of defendant was valid as either an investigatory stop
       under Terry v. Ohio, 392 U.S. 1 (1968), or as part of Kaplan’s community caretaking
       function. The trial court disagreed, concluding that defendant’s use of his flashing hazard
       lights was legal because the vehicle was experiencing mechanical problems, thus precluding
       a Terry stop. In addition, the trial court found that the fact that Kaplan first asked for
       defendant’s identifying information and did not offer Brewer any assistance indicated that
       Kaplan was investigating a crime rather than engaging in community caretaking.
       Accordingly, the trial court granted defendant’s motion to quash.
¶ 10       Following an unsuccessful motion to reconsider, the State filed a certificate of
       impairment and brought this timely appeal.



                                                -3-
¶ 11                                         ANALYSIS
¶ 12       On appeal, the State argues that the trial court erred in granting defendant’s motion to
       quash, because Kaplan’s traffic stop of defendant was justified under Terry or as part of
       Kaplan’s community caretaking function. In reviewing a trial court’s decision on a motion
       to quash, we apply a two-part standard of review. First, the trial court’s factual findings are
       given great deference and will be disturbed only if they are against the manifest weight of the
       evidence. People v. Luedemann, 222 Ill. 2d 530, 542 (2006). Second, the trial court’s
       ultimate legal conclusion is reviewed de novo. Luedemann, 222 Ill. 2d at 542. We conclude
       that the stop was a valid exercise of Kaplan’s community caretaking function.
¶ 13       Community caretaking is an exception to the fourth amendment’s warrant requirement
       and is used to “uphold searches or seizures as reasonable under the fourth amendment when
       police are performing some function other than investigating the violation of a criminal
       statute.” People v. McDonough, 239 Ill. 2d 260, 269 (2010). The community caretaking
       exception applies where (1) the officer is performing a function other than the investigation
       of a crime, and (2) the search or seizure was reasonable because it was undertaken to protect
       the safety of the general public. McDonough, 239 Ill. 2d at 272. Both criteria are determined
       objectively. McDonough, 239 Ill. 2d at 272. Moreover, “[t]he court must balance a citizen’s
       interest in going about his or her business free from police interference against the public’s
       interest in having police officers perform services in addition to strictly law enforcement.”
       McDonough, 239 Ill. 2d at 272.
¶ 14       Viewed objectively, the evidence presented in this case demonstrates that defendant was
       driving a malfunctioning vehicle down a multilane road with moderate traffic. His emergency
       flashers were on, and he was traveling at a very slow rate of speed, nearly 10 to 15 miles per
       hour under the posted speed limit. He then pulled into a private driveway and began
       examining the vehicle’s engine. From these facts, it is objectively reasonable that Kaplan
       would stop to check on defendant and see if he required assistance. The malfunctioning
       vehicle and defendant’s slow rate of speed on a well-traveled road presented a danger to
       other motorists. Although defendant had removed the vehicle from the public roadway by
       the time that Kaplan pulled up behind him, Kaplan could not have known whether the
       driveway belonged to defendant, and the vehicle’s return to the public roadway would have
       renewed the danger to other motorists. See People v. Dittmar, 2011 IL App (2d) 091112, ¶ 24
       (the officer’s stop of the defendant was justified under the community caretaking exception
       because the defendant’s actions of pulling his vehicle to the side of the road and switching
       positions with the passenger gave the officer reason to believe that the defendant might need
       assistance due to a mechanical problem or other emergency).
¶ 15       The fact that Kaplan asked for defendant’s identifying information does not necessitate
       a conclusion that Kaplan was conducting a criminal investigation, as an officer may request
       identification from an individual during even a consensual encounter. Luedemann, 222 Ill.
2d at 551; see also People v. Robinson, 368 Ill. App. 3d 963, 973 (2006) (officer was
       engaged in community caretaking when, after rousing the unconscious defendant, he asked
       him to step out of his vehicle and to produce identification). Further, Kaplan’s asking for
       defendant’s identifying information had the safety benefit of allowing Kaplan to know whom
       he was dealing with, should defendant attempt to harm one of the officers or flee. Cf.

                                                -4-
       Dittmar, 2011 IL App (2d) 091112, ¶ 28 (concluding that the officer’s transmission of the
       defendant’s vehicle information to the police dispatcher served the safety purpose of
       allowing the dispatcher to track the officer’s location and activities, should the officer or a
       vehicle occupant go missing).
¶ 16       Because we conclude that Kaplan’s stop of defendant was justified under the community
       caretaking exception, we need not address the State’s contention that the stop was
       alternatively justified as an investigatory stop under Terry.

¶ 17                                      CONCLUSION
¶ 18       For the reasons stated, the judgment of the circuit court of Boone County is reversed, and
       the matter is remanded for further proceedings.

¶ 19      Reversed and remanded.




                                                -5-